                                                                                                 Case 2:17-cv-02699-APG-PAL Document 66 Filed 10/05/18 Page 1 of 2


                                                                                                 DIANA S. EBRON, ESQ.
                                                                                             1   Nevada Bar No. 10580
                                                                                                 E-mail: diana@kgelegal.com
                                                                                             2   JACQUELINE A. GILBERT, ESQ.
                                                                                                 Nevada Bar No. 10593
                                                                                             3   E-mail: jackie@kgelegal.com
                                                                                                 KAREN L. HANKS, ESQ.
                                                                                             4   Nevada Bar No. 9578
                                                                                                 E-mail: karen@kgelegal.com
                                                                                             5   JASON G. MARTINEZ, ESQ.
                                                                                                 Nevada Bar No. 13375
                                                                                             6   E-mail: jason@kgelegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             7   fka Howard Kim & Associates
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                             8   Las Vegas, Nevada 89139
                                                                                                 Telephone: (702) 485-3300
                                                                                             9   Facsimile: (702) 485-3301
                                                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                            10
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                            11
                                                                                                                                     DISTRICT OF NEVADA
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 BANK OF NEW YORK MELLON FKA THE Case No.: 2:17-cv-02699-APG-PAL
KIM GILBERT EBRON




                                                                                            13   BANK OF NEW YORK, AS TRUSTEE FOR
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 THE CERTIFICATEHOLDERS OF CWALT,
                                                                                            14   INC. ALTERNATIVE LOAN TRUST 2005- STIPULATION AND ORDER TO EXTEND
                                                                                                 84 MORTGAGE PASS-THROUGH          TIME FOR SFR INVESTMENTS POOL 1,
                                                                                            15   CERTIFICATES, SERIES 2005-84,
                                                                                                                                   LLC TO FILE ITS RESPONSIVE
                                                                                            16                    Plaintiff,       PLEADING TO SECOND AMENDED
                                                                                                                                   COMPLAINT [ECF NO. 63]
                                                                                            17   vs.                                            (First Request)
                                                                                            18   SOUTHERN HIGHLANDS COMMUNITY
                                                                                                 ASSOCIATION; SFR INVESTMENTS POOL
                                                                                            19   1, LLC,
                                                                                            20                         Defendants.
                                                                                            21
                                                                                                        Defendants SFR Investments Pool 1, LLC (“SFR”) and plaintiff Bank of New York
                                                                                            22
                                                                                                 Mellon fka The Bank of New York as Trustee for the Certificate Holders of CWALT, Inc.,
                                                                                            23
                                                                                                 Alternative Loan Trust 2005-84, Mortgage Pass-Through Certificates, Series 2005-84 (“BNYM”
                                                                                            24
                                                                                                 or Plaintiff) hereby stipulate that Defendant, SFR, shall have until October 12, 2018 to file its
                                                                                            25
                                                                                                 responsive pleading to Plaintiff’s Second Amended Complaint [ECF NO. 63]. The current
                                                                                            26
                                                                                                 deadline is October 5, 2018.
                                                                                            27
                                                                                                        This is the first request for an extension of this deadline and is not intended to cause any
                                                                                            28

                                                                                                                                                -1-
                                                                                                 Case 2:17-cv-02699-APG-PAL Document 66 Filed 10/05/18 Page 2 of 2



                                                                                             1   delay or prejudice to any party.

                                                                                             2

                                                                                             3          DATED October 5, 2018.

                                                                                             4
                                                                                                  KIM GILBERT EBRON
                                                                                             5

                                                                                             6
                                                                                                  /s/ Karen L. Hanks
                                                                                             7    KAREN L. HANKS, ESQ.
                                                                                                  Nevada Bar No. 9578
                                                                                             8    7625 Dean Martin Drive, Suite 110
                                                                                                  Las Vegas, Nevada 89139
                                                                                             9    Attorneys for SFR Investments Pool 1, LLC
                                                                                            10

                                                                                            11    AKERMAN LLP

                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                                  /s/ William S. Habdas
                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                  ARIEL E. STERN, ESQ.
                                                                                            14    Nevada Bar No. 8276
                                                                                                  WILLIAM S. HABDAS, ESQ.
                                                                                            15    Nevada Bar No. 12488
                                                                                                  1635 Village Center Circle, Suite 200
                                                                                            16    Las Vegas, Nevada 89134
                                                                                                  Attorneys for Bank of New York Mellon as Trustee
                                                                                            17

                                                                                            18

                                                                                            19                                                  ORDER
                                                                                            20
                                                                                                        IT IS SO ORDERED.
                                                                                            21

                                                                                            22                                                             ____________________________
                                                                                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                                                            23
                                                                                                                                                           Dated: October 11, 2018
                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                     -2-
